116 F.3d 486
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.$109,179 in UNITED STATES Currency, Defendant.Leonard C. MAGGIO, Claimant-Appellant.
No. 86-6038.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted April 8, 1997.Submission Vacated and Deferred April 9, 1997.Resubmitted June 4, 1997.

1
Appeal from the United States District Court for the Central District of California, DC No. CV 85-1350 JR;  Joseph Reichmann, Magistrate Judge, Presiding.


2
Before:  O'SCANNLAIN and TASHIMA, Circuit Judges, and WHALEY, District Judge*

ORDER

3
Because, at oral argument, it appeared that appellate jurisdiction may be lacking (and because of the absence of a record pertaining to any district court proceedings since the earlier remand), the parties were directed to rebrief this appeal with "particular attention to the requirements of Fed.  R.App. P. 28(a)(2) [appellate jurisdiction] and Ninth Cir.  R. 28-2.2(c) [date of entry of judgment appealed from] regarding appellate jurisdiction."   Claimant-appellant has now filed an "Unopposed Motion to Vacate Briefing Schedule To Allow Judgment to be Prepared, Entered, and Appeal Taken Therefrom."   We now resubmit the case for decision.


4
The motion effectively concedes that no final judgment, from which an appeal could be taken, exists in this case.  Claimant wants to vacate the briefing schedule "in order to allow a Final Judgment to be prepared by the Government, executed, filed and from which claimant will duly file a New Notice of Appeal."  (Emphasis in original.)   The motion further states "all counsel believe the course set forth above is necessary in order to insure jurisdiction on appeal in this case."   Appellant, thus, concedes that no appellate jurisdiction exists.  The court agrees.


5
For the foregoing reason, this appeal is DISMISSED.



*
 The Honorable Robert H. Whaley, United States District Judge, Eastern District of Washington, sitting by designation